DETAILED ACTION
This Application is a Continuation-in-part of U.S. Application No. 15/006,312, now U.S. 11,134,705. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “[a] food composition comprising a pulse protein product. . .which has a clean flavor” renders the claim indefinite.  The person of ordinary skill in the art would not necessarily understand what chemical and/or sensory properties associated with the “clean flavor” of a pulse protein product such that the metes and bounds of the claimed invention are clear.  Is “clean flavor” no perceived flavor?   
Regarding claim 3, the recitation “formulated and prepared to possess organoleptic and/or nutritional properties similar to cow’s milk” renders the claim indefinite.  It is not clear what is encompassed by the term “similar” for any given organoleptic or nutritional property.  a property used to describe cow’s milk, e.g. color, protein, fat, viscosity) would meet the limitation of the claim.  The metes and bounds of the claim term “similar” are not evident to the person skilled in the art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 5,520,935).
Regarding claims 1 and 7-10, Eriksen et al. disclose nutritional products comprising a pea protein product (i.e. pea protein hydrolysate-C4/L12-14, C6/L43-50, C7/L30-C8/L5/Examples 5 and 6).  Eriksen et al. disclose the pea protein product has a protein content of greater than 95% w/w and good organoleptic properties (i.e. no pea flavor or taste; clean flavor – C1/L50-54, C2/L1-3, C3/L53-67) and a neutral pH (i.e. pH 7-C2/L32-C6/L50/Examples 2 and 3).  
Eriksen et al. disclose the nutritional products are used a nutritional source for individuals who are intolerant and/or allergic to cow milk proteins (Abstract).   Here, any non-dairy food would be considered an alternative.  For example, soup (C7/L53-C8/L5/Example 6).  
Regarding claim 2, Eriksen et al. disclose all of the claim limitations as set forth above.  Eriksen et al. disclose wherein the nutritional product is a beverage (e.g. dietary drinks at neutral pH, drinking boullion-C6/L42-50, C7/L53-C8/L5/Example 6).
Regarding claims 3-5, Eriksen et al. disclose all of the claim limitations as set forth above.  Given Eriksen et al. disclose dietary drinks at neutral pH (i.e. about 7.0), comprising pea protein hydrolysate, it necessarily follows the drinks would exhibit organoleptic and/or nutritional properties similar to cow’s milk. 
Regarding claims 13 and 14, Eriksen et al. disclose all of the claim limitations as set forth above.  Given Eriksen et al. disclose a pea protein product substantially similar to that of claim 1, intrinsically the pea protein product would exhibit the color and viscosity required by claims 13 and 14. 
claim 15, Eriksen et al. disclose all of the claim limitations as set forth above.  Eriksen et al. disclose the pea protein hydrolysate is made from any pea protein product (C2/L24-31).  Given Eriksen et al. disclose the use of pea protein generally, absent evidence to the contrary, the skilled artisan would have been motivated to use any type of pea, including yellow pea, and arrive at the present invention.
 
Claims 6 and 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al. (US 5,520,935) as applied to claim 1 and further in view of Baxter et al. (WO 2012/027287).
Regarding claim 6, Eriksen et al. disclose all of the claim limitations as set forth above.  While Eriksen et al. disclose dietary drinks at neutral pH, the reference is silent with respect to water, sweetener, vegetable oil, polysaccharide ingredients, vitamins and mineral and flavoring.  
 Baxter et al. teach a nutritional emulsion (i.e. dietary drink at neutral pH) comprising water, pea protein hydrolysate, sucrose (i.e. sweetener), canola and corn oil (i.e. vegetable oil), carrageenan and gellan gum (i.e. polysaccharide), vitamin premix and minerals (e.g. chromium chloride)([0040]-[0047], [0135]/Examples 55-59).  
Eriksen et al. and Baxter et al. are combinable because they are concerned with the same field of endeavor, namely nutritional compositions comprising pea protein hydrolysate.  Given Eriksen et al. disclose using a pea protein hydrolysate as a nutritional additive in drinks having neutral pH, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used the nutritional emulsion composition as taught by Baxter et al. as a type of nutritional drink using the pea protein hydrolysate of Eriksen et al.
claims 16 and 17, modified Eriksen et al. disclose all of the claim limitations as set for the above.  
Baxter et al. teach a nutritional emulsion composition comprising 5.6 to 6.9 wt% pea protein hydrolysate ([0135]/Examples 55-59).  The claimed value of “about 5 wt%” includes values of 5.6 wt%
Regarding claims 18 and 19, modified Eriksen et al. disclose all of the claim limitations as set for the above.  
Baxter et al. teach a nutritional emulsion composition comprising 4.3 wt% oil (i.e. fat-[0135]/Examples 55-59).  However, Baxter et al teach generally, the nutritional emulsion comprises from about 1.5 to about 5 wt% oil ([0101], [0105]).
Regarding claim 20, modified Eriksen et al. disclose all of the claim limitations as set forth above.
Baxter et al. teach a nutritional emulsion that is shelf stable and in the form of oil-in-water emulsion having a continuous aqueous phase and a discontinuous oil phase (i.e. stabilized against separation by emulsification -[0040]-[0041]).  
Regarding claims 21 and 22, modified Eriksen et al. disclose all of the claim limitations as set forth above.  
Baxter et al. teach a nutritional emulsion composition comprising vitamins and minerals ([0112]-[0113], [0135]/Examples 55-59).  Specifically Baxter et al. teach nutritional emulsion compositions comprising 0.58 wt% vitamins and minerals ([0135]/Examples 55-59).
Regarding claims 23 and 24, modified Eriksen et al. disclose all of the claim limitations as set forth above.  

Regarding claims 25 and 26, modified Eriksen et al. disclose all of the claim limitations as set forth above.
Baxter et al. teach a nutritional emulsion composition comprising 7.1 wt% sucrose (i.e. sweetener- [0135]/Examples 55-59).
Regarding claims 27 and 28, modified Eriksen et al. disclose all of the claim limitations as set forth above.
Baxter et al. teach a nutritional emulsion composition comprising 0.020 wt% of a combination of carrageenan and gellan gum (i.e. polysaccharide – [0135]/Examples 55-59).
Regarding claims 29 and 30, modified Eriksen et al. disclose all of the claim limitations as set forth above.
Baxter et al. teach a nutritional emulsion composition comprising 0.33 wt% of flavoring 
([0135]/Examples 55-59).
Regarding claims 31 and 32, modified Eriksen et al. disclose all of the claim limitations as set forth above.
Baxter et al. disclose a nutritional emulsion composition comprising no coloring ([0135]/Example 55-59).
Regarding claims 33 and 34, modified Eriksen et al. disclose all of the claim limitations as set forth above.
Baxter et al. teach a nutritional emulsion composition comprising no fiber ([0135]/Examples 55-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759